Proceeding under article 78 of the CPLR *899to annul a determination of the State Liquor Authority, dated April 2, 1969, which canceled petitioner’s special on-premises liquor license on the grounds that the petitioner had violated sections 106 (subd. 9, par. [a]), 110 and 111 of the Alcoholic Beverage Control Law and rules 36 (subds. 2, 15) and 43 of the State Liquor Authority (9 NYCRR 53.1 [b], [o]). Determination unanimously modified on the facts, and in the exercise of discretion, to the extent of striking out the provision canceling petitioner’s license, by annulling such cancellation and by substituting therefor a penalty of suspension of petitioner’s license of 10 days on each of the five charges, to run concurrently. As so modified, determination confirmed, without costs or disbursements. On the record before us, considering both the nature and the gravity of the violations committed, the cancellation of petitioner’s license was so disproportionate to such offenses as to constitute an abuse of discretion on the part of respondent (Matter of Stolz v. Board of Regents, 4 A D 2d 361; Matter of McGinnis’ Broadway Rest. v. Rohan, 6 A D 2d 115). Concur—Stevens, P. J., Capozzoli, Tilzer, McGivern and Steuer, JJ.